Exhibit 10.1

 

MEDAREX, INC.

 

2002 EMPLOYEE STOCK PURCHASE PLAN

AMENDMENT

 

Pursuant to Section 15 of the Medarex, Inc. 2002 Employee Stock Purchase Plan
(the “Plan”), the Plan is amended as follows, effective on the date of an
Agreement and Plan of Merger among the Company, Bristol-Myers Squibb Company,
and a wholly-owned subsidiary of Bristol-Myers Squibb Company:

 

1.     Section 6 of the Plan is amended by adding the following new subsection
(f):

 

(f)            Notwithstanding anything to the contrary in the Plan or any
Offering, no Eligible Employee shall become a Participant in the Plan or any
current or future Offering after the date of the Agreement and Plan of Merger
among the Company, Bristol-Myers Squibb Company, and a wholly-owned subsidiary
of Bristol-Myers Squibb Company.

 

2.     Section 8(a) of the Plan is amended by adding the following at the end of
the last sentence:

 

provided, however, that notwithstanding anything to the contrary in the Plan or
any Offering, no Participant may increase his or her Contributions after the
date of the Agreement and Plan of Merger among the Company, Bristol-Myers Squibb
Company, and a wholly-owned subsidiary of Bristol-Myers Squibb Company.

 

--------------------------------------------------------------------------------